Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 12, 2006, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that he entered the complainant’s building with the intent to commit a crime therein (see Penal Law § 140.25 [1]; Matter of Dexter A., 208 AD2d 720, 720-721 [1994]; People v McCrea, 194 AD2d 742, 743-744 [1993]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, is without merit (see People v Moore, 303 AD2d 691, 692 [2003]; People v Moore, 139 AD2d 676 [1988]). Spolzino, J.P, Covello, Dickerson and Eng, JJ., concur.